                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


LEIF'S AUTO COLLISION CENTERS,
LLC,                                              DISPOSITIVE MOTION

              Plaintiff,                          MDL Docket No. 2557

       v.                                         Case No. 6:18-cv-06025

GOVERNMENT EMPLOYEES                              Originally filed in the
INSURANCE COMPANY,                                District of Oregon
              Defendant.


     LEIF’S AUTO COLLISION CENTERS, LLC’S UNOPPOSED MOTION FOR
        EXTENSION OF TIME TO FILE RESPONSE TO GEICO’S MOTION
                      TO DISMISS THE COMPLAINT



                      LOCAL RULE 3.01(g) CERTIFICATION

       Counsel for Plaintiff has conferred with Defendant’s counsel, who does not

oppose this motion.


                                       MOTION

       Without waiver of any defenses, Plaintiff moves this Court for an extension of

time up to and including September 4, 2020, in which to respond to Defendant’s Motion

to Dismiss the Complaint (Docket # 40) in the above-captioned matter. Plaintiff’s




                                          -1-
response is currently due on Friday, August 28, 2020. No previous extensions have been

requested.

       DATED this 28th day of August, 2020.

                                       Respectfully submitted,


                                       By: s/ Steven D. Olson
                                          Steven D. Olson, OSB No. 003410
                                              Direct Dial: 503.802.2159
                                              Email: steven.olson@tonkon.com
                                          Paul Conable, OSB No. 975368
                                              Direct Dial: 503.802.2188
                                              Email: paul.conable@tonkon.com
                                          TONKON TORP LLP
                                          888 SW Fifth Avenue, Suite 1600
                                          Portland, OR 97204

                                           Attorneys for Plaintiff
                                           Leif's Auto Collision Centers, LLC




                                          -2-
                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 28th day of August, 2020, I electronically filed

the foregoing with the Clerk of the Court by using the CM/ECF system that will send a

Notice of Electronic Filing to all counsel of record that are registered with the Court’s

CM/ECF system.


                                              s/ Steven D. Olson
                                              Steven D. Olson
030816/00057/11472962v1
